ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 are allowed.

The following is an examiner’s statement of reasons for allowance:

Specifically, claim 1 is allowable for at least disclosing the following limitations, which when considered in totality/combination with the rest of the claim limitations as claimed and defined by the Applicant, were not found, taught or suggested in the closest prior art of record: 
A measurement data based method for identifying wind turbine generators which cause sub-synchronous oscillations (SSOs) in a complex power system…
	measuring a response from each of the wind turbine generators by adding a disturbance signal on a side of a wind turbine generator near the band-pass filter…from the measurement data of the response of an i-th wind turbine generator, identifying an oscillation frequency, fij, and residuing Rij by applying a signal processing method; wherein in notations above for fij and Rij, subscript i refers to the i-th wind turbine generator and the ij and fs; recording the fij and Rij if a following condition is met: 1.05* fs                         
                            ≥
                        
                     fij                         
                            ≥
                        
                     0.95* fs…wherein finally, if no fij which can meet the above condition, it is concluded that the i-th wind turbine generator is not the wind turbine generator which causes the SSOs in the power system
	measuring the response from the power system by adding a disturbance signal on the side of the power system near the band-pass filter for the i-th wind turbine generator…from the measurement data of the response, identifying an oscillation frequency faij and a residue Raij by using the signal processing method; wherein in notations of faij and Raij, subscript a indicates that the measurement data is about the power system, subscript i refers to the i-th wind turbine generator and subscript j refers to the j-th oscillation frequency and residue; afterwards, comparing f faij and fs; recording faij and Raij if a following condition is met: 1.05* fs                         
                            ≥
                        
                     faij                         
                            ≥
                        
                     0.95* fs …and computing Zi = | [square root over (Rij Raij)] |, i=1, 2, L n based on recorded results…wherein if Zk is the largest among Zi, i=1, 2, L n, the i-th wind turbine generator is identified to be the wind turbine generator causing the SSOs in the power system

Claims 2-12 are allowable due to their dependence on allowable claim 1.

The claims as filed by the Applicant on February 26, 2019, which when considered in totality, were not found, taught or suggested in the prior art. Specifically, ij, and residuing Rij by applying a signal processing method; wherein in notations above for fij and Rij, subscript i refers to the i-th wind turbine generator and the subscript j refers to the j-th SSO frequency identified…and afterwards, comparing fij and fs; recording the fij and Rij if a following condition is met: 1.05* fs                         
                            ≥
                        
                     fij                         
                            ≥
                        
                     0.95* fs…wherein finally, if no fij which can meet the above condition, it is concluded that the i-th wind turbine generator is not the wind turbine generator which causes the SSOs in the power system” and the specificity of “measuring the response from the power system by adding a disturbance signal on the side of the power system near the band-pass filter for the i-th wind turbine generator…from the measurement data of the response, identifying an oscillation frequency faij and a residue Raij by using the signal processing method; wherein in notations of faij and Raij, subscript a indicates that the measurement data is about the power system, subscript i refers to the i-th wind turbine generator and subscript j refers to the j-th oscillation frequency and residue; afterwards, comparing f faij and fs; recording faij and Raij if a following condition is met: 1.05* fs                         
                            ≥
                        
                     faij                         
                            ≥
                        
                     0.95* fs …and computing Zi = | [square root over (Rij Raij)] |, i=1, 2, L n based on recorded results…wherein if Zk is the largest among Zi, i=1, 2, L n, the i-th wind turbine generator is identified to be the wind turbine generator causing the SSOs in the power system”, in combination with the other method elements proved to be deficient in the prior art. 

obtaining a set of measurement data when the SSOs occur in the power system (¶67; current and voltage components); reducing noise by applying a filtering algorithm (¶67); identifying an SSO frequency by using a signal processing method…designing a parallel band-pass filter to ensure that only a signal at frequency passes through to earth and signals at other frequencies are suppressed (¶67); for a power system with n wind turbine generators, installing the parallel band-pass filter (¶70). 

Brogan et al (US 2012/0299305) does not teach specifically the above limitations, but teaches a method and system for operating and controlling a wind turbine to prevent excitation of subsynchronous oscillations within the wind turbine…where a converter controller configured to control the full converter to mitigate effects of subsynchronous oscillations present on the series compensated transmission line. Gong et al (US 9,806,690) teaches relay devices and methods of use for detecting and reacting to subsynchronous oscillation events in electrical energy generation and transmission systems, such as but not limited to, subsynchronous control interactions between wind-turbine generators and series-compensated transmission lines. And Khalili Nia et al (US 2016/0141991) teaches a control circuit for power system sub-synchronous oscillation dampening, which has an input configured to receive a direct voltage value and a quadrature voltage value, based on a three-phase voltage…at least 

The Examiner also notes that a rejection under 35 U.S.C. 101 was also considered. However, between the positive recitation of hardware and the end result being a practical application integrated with the use of hardware, it was determined that it overcome the abstract ideas being presented in the claim language. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY A DELOZIER whose telephone number is (571)272-5290.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEREMY A DELOZIER/Examiner, Art Unit 2857      



/REGIS J BETSCH/Primary Examiner, Art Unit 2857